FRANKLIN TEMPLETON INVESTMENTS One Franklin Parkway San Mateo, CA 944031906 June 23, 2010 VIA EDGAR Ms. Christina DiAngelo U.S. Securities and Exchange Commission Division of Investment Management Office of Disclosure and Review treet, NE Washington, DC 20549-8626 Re: Franklin New York Tax-Free Income Fund (the “Registrant”) (File No. 333-167068) Dear Ms. DiAngelo: On behalf of the above-referenced Registrant, below are the responses to the Staff’s comments conveyed telephonically on June 2, 2010 with regard to the Registration Statement on Form N-14 (the “Registration Statement”), filed by the Registrant with the U.S. Securities and Exchange Commission (“SEC”) on May 25, 2010 pursuant to Rule 488 under the Securities Act of 1933, as amended. The Registration Statement was filed to register Class A and Class C shares of beneficial interest, without par value, of the Registrant that will be issued to the shareholders of Franklin New York Insured Tax-Free Income Fund (“NY Insured Fund”), a series of Franklin New York Tax-Free Trust (the “Trust), in connection with the transfer of substantially all of the assets of NY Insured Fund to the Registrant in exchange for Class A and Class C shares of beneficial interest of the Registrant pursuant to the Agreement and Plan of Reorganization that was approved by the Board of Trustees of the Registrant and by the Board of Trustees of the Trust, on behalf of NY Insured Fund, on April 13, 2010. Each comment is summarized below, followed by the Registrant’s response to the comment. A. Part A – Prospectus/Information Statement 1. Comment: Under “Who will pay the expenses for the Reorganization?” the Registrant states that the Funds do not anticipate incurring portfolio transaction costs as a result of the Reorganization. Disclose whether either of the Funds plan any sales of portfolio securities in connection with the Reorganization. Response: There are no planned sales of portfolio securities for either Fund in connection with the Reorganization. 2. Comment: In the fee table for Class C shares of NY Insured Fund, the Total Annual Fund Operating Expenses are listed at 1.22%. In the Financial Highlights information as of September 30, 2009, however, they were listed at 1.21%.
